Ferguson, Judge
(concurring):
I agree with the majority view that the question when dealing with the admission of confessions in evidence is always volun-tariness. As we said in United States v Dutcher, 7 USCMA 439, 22 CMR 229, and I reiterated in United States v Green, 7 USCMA 539, 23 CMR 3, when we speak of “tainting” in connection with the admission of confessions in evidence, a qualitative analysis of the circumstances must be made to (jetermine if the circumstances surrounding the first statement rendered the questioned statement involuntary and hence inadmissible. This is to be distinguished from the “tainting” of evidence through illegal search and seizure where it must merely be shown that the evidence objected to is the product of the evidence that was illegally obtained. Silverthorne Lumber Co. v United States, 251 US 385, 40 S Ct 182, 64 L ed 319; paragraph 152, Manual for Courts-Martial, United States, 1951. In the instant case, even if the second confession was obtained through information supplied by a prior statement, it must appear that the second *116statement was involuntarily obtained, It is not enough to show merely a con-neetion between the two. It is not always impossible to “rebag” the cat.
Judge Latimer concurs in the result.